         Case 1:09-cv-07082-ER Document 94 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL ANDERSON,
                                  Plaintiﬀ,

                    – against –
                                                                       ORDER
THE CITY OF MOUNT VERNON, and                                     09 Civ. 7082 (ER)
POLICE OFFICER SEAN BLUTE,
Individually and in his Official Capacity as
a City of Mount Vernon police officer,
                                  Defendants.


RAMOS, D.J.:

         �e Court having been advised that the parties have reached a settlement in

principle at the June 26, 2020 conference, it is ORDERED that the above-entitled action

be and hereby is discontinued, without costs to either party, subject to reopening should

the settlement not be consummated within thirty (30) days of the date hereof.

         Any application to reopen must be ﬁled within thirty (30) days of this Order;

any application to reopen ﬁled thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement

agreement to the Court within the next thirty (30) days with a request that the agreement

be “so ordered” by the Court.


It is SO ORDERED.


Dated:     June 26, 2020
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
